NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 10, 2015* 
                                Decided February 11, 2015 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 14‐2827 
 
LUKE KELLER,                                     Appeal from the United States District 
      Petitioner‐Appellant,                      Court for the Southern District of Illinois.
                                                  
      v.                                         No. 14‐cv‐00680‐DRH 
                                                  
JAMES CROSS,                                     David R. Herndon, 
      Respondent‐Appellee.                       Judge. 
 
                                        O R D E R 

       Luke Keller, a federal prisoner, appeals the sua sponte dismissal of his petition for 
a writ of habeas corpus. See 28 U.S.C. § 2241. He principally contends that the prison 
violated due process in a disciplinary hearing by failing to disclose photos that 
supported his defense. Because he asserts that he timely requested the photos and 
describes how they exculpate him, we vacate in part and remand to the district court for 
further proceedings. 
                                                 
            * The defendant was not served with process in the district court and is not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐2827                                                                              Page 2 
 
         
        In September 2011, Keller was charged with fighting another inmate, a violation 
of the Bureau of Prison’s disciplinary code. See 28 C.F.R. § 541.3, Table 1, Offense 201. A 
prison officer wrote in the incident report that he had “observed Inmate Keller . . . 
striking [another inmate] in the head and upper torso with closed fists.” Prisons may 
discipline inmates who engage in violence even if the inmate did so to protect himself. 
See Jones v. Cross, 637 F.3d 841, 848 (7th Cir. 2011); Scruggs v. Jordan, 485 F.3d 934, 938–39 
(7th Cir. 2007). 
         
        At his disciplinary hearing, Keller denied fighting. He testified that the other 
inmate attacked him and that he threw “no punches.” Another inmate who witnessed 
the event testified that Keller was attacked but never fought back. The hearing officer 
considered Keller’s testimony that he had not punched the inmate but credited the 
account of two staff members who testified that they saw Keller “throwing punches with 
closed fists.” The hearing officer noted that Keller did not submit any documentary 
evidence. Based on the evidence presented, the officer found Keller guilty and 
disciplined him with twenty‐one days of disciplinary segregation, a loss of fourteen days 
of good‐time credit, and a withdrawal of ninety days of phone privileges.   
         
        In his administrative appeal to the regional director, Keller protested the hearing 
officer’s refusal to view the video and photo recordings of the incident and its aftermath. 
He argued that at his hearing “the video wasn’t reviewed and no pictures of [the other 
inmate] were provided when I requested them.” Keller elaborated that he had asked the 
hearing officer to consider photos of him and his attacker. According to Keller, those 
photos, which were taken after the fight, corroborate that Keller had not punched the 
inmate because they show that Keller’s face was injured but that the other inmate’s face 
was not. Without addressing the issue of the requested photos, the director denied the 
appeal. He stated only that Keller “did not request any video be reviewed at any stage of 
the disciplinary process.” The director concluded that the hearing officer had relied on 
sufficient evidence to find Keller guilty. Keller appealed that denial to the central office, 
repeating that the video “wasn’t viewed” and “what I have asked for twice now was for 
pictures of [the inmate] to be viewed because I didn’t strike him.” The central office 
denied his appeal. 
         
        After exhausting his administrative appeals, Keller petitioned the district court 
under § 2241 for a writ of habeas corpus to restore his good‐conduct credit. He advances 
two related contentions: substantial evidence did not support the finding of guilt and the 
hearing officer never reviewed the photos and surveillance video. Maintaining that he 
No. 14‐2827                                                                              Page 3 
 
never struck the inmate, Keller asserts under oath that when the inmate grabbed his shirt 
and punched him in the face, Keller only “raise[d] his hands to block and obstruct” the 
punches and moved backwards to protect himself. The district court summarily 
dismissed Keller’s petition under Rule 4 of the Rules Governing Section 2254, which also 
applies to § 2241, see 28 U.S.C. foll. § 2254, 1(b), concluding that the petition was 
meritless. 
         
        On appeal Keller presses his claim that his right to due process was violated 
because the hearing officer did not view the requested photos or surveillance video at his 
hearing. Had the officer done so, Keller argues, substantial evidence would not have 
supported the hearing officer’s finding of guilt.   
         
        If timely requested, material exculpatory evidence must be disclosed in prison 
disciplinary proceedings, Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 2002) (“Piggie I”), 
unless the evidence would “unduly threaten institutional concerns,” Jones, 637 F.3d at 
847 (citation and quotation marks omitted). Evidence is exculpatory if it undermines or 
contradicts the finding of guilt, id. at 848; Scruggs, 485 F.3d at 941, and it is material if 
disclosing it creates a “reasonable probability” of a different result, Toliver v. 
McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008). The disciplinary officer cannot 
“arbitrarily refuse to consider exculpatory evidence simply because other evidence in 
the record suggests guilt.” Piggie I, 277 F.3d at 922 (citation and quotation marks 
omitted). The material must be disclosed “to ensure that the disciplinary board considers 
all of the evidence relevant to guilt or innocence and to enable the prisoner to present his 
or her best defense.” Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003) (“Piggie II”). But 
inmates must request the evidence before or at the hearing, since due process does not 
require hearing officers to consider evidence that could have been but was not presented 
at the hearing. See Piggie I, 277 F.3d at 925; McPherson v. McBride, 188 F.3d 784, 786 (7th 
Cir. 1999). 
         
        Keller’s petition suffices to require a response from the Bureau. He asserts that at 
the hearing he asked the hearing officer to review the photos that reveal his assailant’s 
unscathed face, but his request was ignored. If this assertion is true, then Keller’s request 
was timely. And if, as Keller maintains, the photos show that his attacker’s face was 
unscathed, they are material. They could have undermined the accusing officers’ 
testimony that Keller punched the inmate in the face with a closed fist and supported 
Keller’s defense that he never struck the inmate. Therefore the district court must hear 
from the Bureau and determine if these factual premises are correct and necessitate a 
new prison hearing. 
No. 14‐2827                                                                             Page 4 
 
         
        In dismissing Keller’s petition, the district court mistakenly thought that Keller 
was arguing that he hit the other inmate in self‐defense. If that were his argument, the 
photos would have been irrelevant. See Jones, 637 F.3d at 848; Scruggs, 484 F.3d at 940. 
But we think that Keller’s defense is best read as denying fighting altogether, because he 
has consistently maintained both in his administrative appeals and in court that “I didn’t 
strike him.” 
         
        The surveillance video is another matter. Keller does not dispute the director’s 
statement that he “did not request any video be reviewed at any stage of the disciplinary 
process.” And in contrast to the photos, which Keller repeatedly insists that he requested 
at the hearing, Keller complains only that the video “should automatically be provided.” 
But without having requested the video (or proffering a valid excuse for not seeking it), 
Keller “cannot now demand a new hearing based upon evidence that was available to 
him at that prior hearing.” McPherson, 188 F.3d at 786. 
         
        Keller raises two other procedural challenges but neither has merit. First, Keller 
argues that several delays violated prison regulations and deprived him of due process. 
But the procedures contained in the prison regulations do not give rise to a liberty 
interest. See Jones, 637 F.3d at 846. Second, Keller argues that his hearing officer was 
biased and deprived him of a fair hearing because he conspired with an accusing officer 
by rescheduling the hearing and crediting that officer’s testimony. But rescheduling a 
hearing and crediting one version of the facts over another does not constitute 
impermissible bias. See White v. Indiana Parole Bd., 266 F.3d 759, 767–68 (7th Cir. 2001).   
         
        Keller raises a final argument—that prison officials were deliberately indifferent 
to his safety—but it is improper. He contends that they should have stopped the fight 
more quickly or prevented it altogether because they knew that other inmates had 
organized an attack on Keller after he became a confidential informant. But because this 
claim challenges the conditions of his confinement, not its fact or duration, Keller cannot 
use this petition to advance it. See Robinson v. Sherrod, 631 F.3d 839, 840–42 (7th Cir. 2011); 
Glaus v. Anderson, 408 F.3d 382, 386–87 (7th Cir. 2005). 
         
        We VACATE the district court’s judgment insofar as it dismisses Keller’s claim 
that the withholding of potentially exculpatory photos violated his right to due process, 
and AFFIRM the rest of the district court’s judgment. This case is REMANDED for 
further proceedings consistent with this order.